Citation Nr: 1215566	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-32 060	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for residuals, including degenerative joint disease (DJD), i.e., arthritis, of a fracture of the left fifth metacarpal.

2.  Entitlement to service connection for residuals of gonorrhea.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	American Red Cross

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1967 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The three claims initially on appeal - excluding for a TDIU - were for service connection for posttraumatic stress disorder (PTSD), for residuals of gonorrhea, and for a left hand disorder.  The RO had denied the claims for PTSD and residuals of gonorrhea, but had granted service connection for the left hand disorder, specifically, for residuals, including DJD, of a fracture to the left fifth metacarpal and had assigned an initial 0 percent (i.e., noncompensable) rating for this disability retroactively effective from January 24, 2008, the date of receipt of this claim.  In response, the Veteran had appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when this occurs VA adjudicators must consider whether to "stage" the rating to compensate him for times since the effective date of the award when his disability may have been more severe than at others).

In another decision since issued in September 2010, however, during the pendency of this appeal, the RO increased the rating for the left hand disability from 0 to 10 percent with the same retroactive effective date of January 24, 2008.  The Veteran since has continued to appeal, requesting an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating unless and until he expressly indicates otherwise).


In that same September 2010 decision, the RO also granted service connection for PTSD and assigned an initial 30 percent rating for this additional disability, also retroactively effective from January 24, 2008, since that also was the date of receipt of this other claim.  However, the Veteran did not in response file a Notice of Disagreement (NOD) with either this initial rating or effective date assigned for his PTSD, so the claim concerning his PTSD is no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).

As support for his claims that remain, the Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  During the hearing, the Veteran and his representative raised the derivative claim for a TDIU by testifying that the Veteran had to retire prematurely ("leave early") from his job as an operator at DuPont Chemical Company on account of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  Citing Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands are generally via the Appeals Management Center (AMC).  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Here, though, even though the Board is denying the Veteran's claim for an initial rating higher than 10 percent for his left hand disability, additional development is required before also deciding the claim of entitlement to service connection for residuals of gonorrhea, so that claim, along with this derivative TDIU claim, is being remanded to the RO via the AMC.


FINDING OF FACT

The Veteran's left fifth metacarpal (the little finger on his left hand) is not ankylosed and has not been amputated and, although there is arthritis in this finger, so presumably associated pain (what he has described as "aches"), the 10 percent rating he already has contemplates this, even absent a compensable level of limitation of motion.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 percent for this disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim for a higher rating for the left fifth metcarapal disability has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2008, prior to initially adjudicating his claim in December 2008, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence - keeping in mind that his claim at the time was for service connection for this left fifth metacarpal disability, which since has been granted in the December 2008 decision mentioned.  The letter also complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of the claim.  And, from a legal standpoint, that additional Dingess notice was not required, although provided, because in cases, as here, where an increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim was subsequently granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once an NOD has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC in August 2009 and an SSOC in September 2010 discussing this downstream element of his claim, citing the applicable statutes and regulations, and providing reasons and bases for initially assigning a 0 percent rating for this disability and then a higher 10 percent rating, but not an even greater rating.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and private treatment records in support of this claim.  This included the records he specifically referenced during his October 2011 hearing before the Board concerning evaluation and treatment he had received from his private physician, V.M., M.D.  The Board also held the record open for 30 days following the hearing to allow the Veteran time to obtain and submit additional records, including especially from this doctor.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge at a hearing exercises discretion to leave the record open for the Appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the Veterans Law Judge must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the Appellant of that deadline before the claim can be adjudicated).  The records in the file from this doctor date up to July 2009.  The Veteran has indicated since the hearing that he submitted additional records, including apparently from this doctor, about a week after the hearing.  But no such additional records are in the file - assuming there are some more recent than July 2009.  In any event, the Veteran clarified during the hearing that these records, instead, concern his claim for service connection for residuals of gonorrhea, a claim the Board is remanding (rather than deciding) for further development and consideration.  So if there are additional records from this doctor that need to be considered, the Veteran will have opportunity to identify and/or submit these additional records while this other claim is on remand.

But as for further assisting him with his claim for a higher rating for his left fifth metacarpal disability, the RO arranged for two VA compensation examinations, initially in December 2008 to first determine whether this disability was related or attributable to his military service (i.e., service connected), which, as mentioned, the findings of that examination determined it is, and more recently in May 2010 to reassess the severity of this disability, which is now the determinative "downstream" issue since his appeal is for a higher initial rating for this disability.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination of the Veteran's left fifth metacarpal was in May 2010, so relatively recently.  Moreover, the report of that evaluation contains all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  Yet another examination to evaluate the severity of this disability thus is unwarranted under the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review of this claim may proceed without prejudicing the Veteran.  

II.  Entitlement to an Initial Disability Rating Higher than 10 Percent for Residuals, Including DJD, of the Fracture of the Left Fifth Metacarpal

Since, as already alluded to, this claim arises from the Veteran's disagreement with the initial rating assigned following the granting of service connection for this disability, some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a 
service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  The Court since has extended this practice, however, even to claims that do not involve initial ratings, instead, even established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


The RO granted service connection for this disability in December 2008 and assigned an initial 0 percent, i.e., noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5215.  VA regulations provide that, where an unlisted condition is encountered, it may be rated under the diagnostic code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  The condition must not have a doubtful diagnosis, and it must be fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  In such a case, the diagnostic code number will be "built up" by using the first two digits of the part of the rating schedule most closely identifying the part, or system, of the body involved, and the last two digits will be "99" for all unlisted conditions.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  38 C.F.R. § 4.27.

Here, the RO noted the Veteran's disability is not listed in the rating code and, therefore, assigned a rating based on the extent there is limitation of motion of the adjacent wrist.

Different ratings apply for hand and wrist disabilities depending on whether the major (dominant) or minor limb is affected.  The Veteran indicated during his VA compensation examinations in December 2008 and May 2010 that he is 
right-hand dominant (i.e., right handed).  As such, the percentages for the "minor" (not "major") hand must be considered in evaluating his left fifth metacarpal disability.  See 38 C.F.R. § 4.69.

Wrist disabilities are generally rated under 38 C.F.R. § 4.71a, DCs 5214 and 5215.  Under DC 5215, limitation of motion of the minor wrist will be assigned a 10 percent rating when there is dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  10 percent is the highest possible rating under this DC, and the Veteran already has this rating, so no additional benefit to be had.


Under DC 5214, a maximum 40 percent rating will be assigned for ankylosis of the minor wrist that is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  A rating of 30 percent will be assigned for ankylosis of the minor wrist in any other position, except favorable.  A 20 percent rating will be assigned for favorable ankylosis of the minor wrist in 20 to 30 degrees dorsiflexion.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of the hand under DC 5125.

Under DC 5125, loss of use of the minor hand warrants a rating of 60 percent.  A Note provides that special monthly compensation (SMC) also may be awarded.  But, under the amputation rule, the combined rating for a disability shall not exceed the rating for amputation at the elective level of the extremity, were amputation to be performed.  38 C.F.R. § 4.68.

DC 5156, in turn, provides that amputation of the fifth metacarpal (little finger), without metacarpal resection, at the proximal interphalangeal joint or proximal thereto, is rated as 10-percent disabling irrespective of whether this amputation is of a finger on the minor or major hand.  Moreover, a Note indicates the single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  And the Veteran already has a rating at this 
10-percent level.

According to DC 5227, the most he may receive for ankylosis of his little finger (the fifth metacarpal), whether favorable or unfavorable, is even less - 0 percent.  Also, under DC 5230, the most he may receive for any limitation of motion of this individual digit, his little finger, also is 0 percent.  So his existing 10 percent rating already exceeds both.

His private treatment records from September 2006 to July 2009 from Dr. V.M. and from August 2008 from Dr. W.M. do not mention any testing of the range of motion of his left wrist, hand or fifth metacarpal, in particular.  

His December 2008 VA compensation examination (by QTC Services) found dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees and ulnar deviation to 45 degrees.  This is completely normal range of motion for the wrist in each of these directions.  38 C.F.R. § 4.71, Plate I.  The examiner also determined there was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), citing 38 C.F.R. §§ 4.40, 4.45 and 4.59.  Although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.

In electing to increase the rating for this disability from 0 to 10 percent in the September 2010 decision during the pendency of this appeal, retroactively effective from the same date of January 24, 2008, the RO decided to rate this disability instead under DC 5230-5003.  The assignment of a particular DC is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

DC 5003 pertains to degenerative arthritis (hypertrophic or osteoarthritis), which, in turn, is rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved - which, here, is DC 5230 for the little finger.  And, as already explained, the highest possible rating under DC 5230 for "any limitation of motion" of this finger is just 0 percent, so less than the rating the Veteran already has.  But under DC 5003, when, as here, the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent), an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under DC 5003, however.  And, indeed, this apparently was the reason for increasing the Veteran's initial rating from 0 to 10 percent because he has arthritis (i.e., DJD) in the joints of this finger, even absent any limitation of motion.
Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint (so, here, 10 percent), even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In May 2010, the Veteran was provided another VA compensation examination to reassess the severity of this service-connected disability.  During this examination, the examiner noted the Veteran denied limitation of motion of his hand or wrist.  Additionally, he denied any decrease in hand strength, dexterity, flare-ups of joint disease, or any other symptoms pertaining to his left hand.  Range of motion findings for his left hand also were entirely normal on extension of the proximal interphalangeal (PIP) and distal interphalangeal (DIP) joints (meaning the finger aligns with the hand), and he had normal extension for the PIP and MP joints as well.  Additionally, there was no gap between his index finger and the proximal transverse crease of his hand on maximum flexion of his finger.  There was no objective evidence of pain, either, or additional limitation of motion observed.  The examiner only found objective evidence of pain on range of motion for the left hand long finger, but extension was noted as normal.  Finally, the examiner noted there was no amputation of a digit, partial amputation, ankylosis, deformity, decreased strength, and decreased dexterity.  X-ray findings confirmed mild degenerative changes of the DIP joints and the first carpometacarpal joint.  Some deformity at the base of the fifth metacarpal was indicated as possibly secondary to the prior trauma to this hand.  Consequently, the examiner determined the Veteran has status post left fifth metacarpal fracture with osteoarthritis.

Because, as mentioned, it may be assumed the Veteran has pain associated with the arthritis, even absent any objective indication of any actual limitation of motion, this provided the basis for increasing the rating for his disability from 0 to 10 percent under DC 5230-5003.  But it does not provide reason to increase his rating beyond this level.  Indeed, as mentioned, even if he had ankylosis of his left fifth metacarpal, the most he could receive under DC 5227 is 0 percent, so, again, less rating that he already has.  Ankylosis, incidentally, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  The VA compensation examiner has confirmed the Veteran does not have ankylosis.

Moreover, even if in the unfortunate circumstance his left fifth metacarpal had to be amputated at the elective level, which it has not, he could only receive at most a 10 percent rating under DC 5156, so equal to his existing rating.

The Board therefore finds that an evaluation higher than 10 percent for the left fifth metacarpal disability is not warranted.  And as he has been assigned the maximum allowable rating for limitation of motion, a higher rating may not be assigned in any event for increased impairment of function upon repetitive movement under 38 C.F.R. §§ 4.40 and 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Regardless, the May 2010 VA compensation examiner confirmed there was no additional functional impairment on account of weakness, fatigability, incoordination, flare-ups, or repetitive motion.

The Veteran testified during his October 2011 hearing before the Board that he has decreased grip strength and dexterity in this hand, also swelling and pain ("aches"), for which he takes over-the-counter Alleve.  He further indicated this hand "shakes," but acknowledged this is not due to his service-connected disability.  His wife however responded, "yes," she believes it is related to the service-connected disability.  But the VA compensation examiners have not attributed this shaking and other impairment to the service-connected disability, only the pain associated with the arthritis, which, as mentioned, provided the basis for increasing the rating from 0 to 10 percent, but not any higher.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating VA adjudicators must be able to distinguish, by competent and credible evidence, the extent of symptoms that is due to the service-connected disability versus those that are not).  And although the Veteran's wife no doubt sincerely believes there is indeed this correlation, the objective medical findings simply do not bear this out, and she has not established she has the requisite medical training or expertise to give a probative opinion on this matter.  38 C.F.R. § 3.159(a)(1) versus (a)(2).

For these reasons and bases, the preponderance of the evidence is against this claim for an initial rating higher than 10 percent for the left fifth metacarpal (little finger) disability.  So the benefit-of-the-doubt rule is inapplicable, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2011).

The Board may not assign an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration, if determined that it is warranted, such as when either expressly raised or indicated by the record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, though, despite his and his wife's hearing testimony, the Veteran has not presented any documentary evidence indicating he had for retire prematurely ("leave early") from his job as an operator for DuPont Chemical Company on account of physical or other limitations attributable to his left hand disability.  That is, he has not shown the required marked interference with his ability to work, meaning above and beyond that contemplated by his 10 percent schedular rating for this disability.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Moreover, the symptoms he has complained about, including the arthritic pain and the limitation of motion it resultantly causes, are contemplated by the regular schedular rating criteria inasmuch as the applicable DCs take this into account.  And to the extent this service-connected disability may, in combination with his PTSD, render him incapable of returning to the workforce and obtaining and maintaining substantially gainful employment, this allegation will be addressed when adjudicating his derivative claim for a TDIU.

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  So an extra-schedular referral is not warranted in these circumstances.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim for an initial rating higher than 10 percent for the residuals, including DJD, of the left fifth metacarpal fracture is denied.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, it is necessary to ensure procedural due process and that there is a complete record upon which to decide the remaining claims for service connection for residuals of gonorrhea and for a TDIU, so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran testified during his October 2011 hearing before the Board that he suffers from urinary frequency, both day and night, which he believes is a residual of gonorrhea he contracted during his military service.  He also testified to experiencing other genitourinary symptoms, as well, including especially decreased urine flow, incomplete emptying of his bladder, recurring urinary tract infections, and occasional erectile dysfunction, which he also believes are residuals of the gonorrhea he contracted in service.  His wife additionally spoke to the sometimes transmission of this consequent disease and bacteria to her in their lovemaking.

Service connection may be granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.


Put another way, establishing entitlement to direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's diagnosis and treatment for gonorrhea during his military service is well documented in his service treatment records (STRs), so there is no disputing he had this disease while in service.  Rather, resolution of this claim turns, instead, on whether he continues to have consequent residuals of it of the type he is alleging (i.e., the several genitourinary (GU) symptoms mentioned).  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.


To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran and his wife have testified to him having experienced continuous GU symptoms since the gonorrhea infection in service, like those specifically mentioned, and even as lay people they are competent to make this allegation, indeed, even when not corroborated by contemporaneous medical evidence such as actual treatment records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, unfortunately, the records of treatment by Dr. V.M. the Veteran cited during his hearing that he said would bear this out do not, in actuality.  In fact, to the contrary, the records obtained from this doctor show treatment primarily for benign essential hypertension (chronic) and elevated cholesterol (hyperlipidemia).  These diagnoses were preceded by an episode of syncope, complaints of chest pain, blurred vision, headache, dizziness and a history, including family history, of coronary artery disease, which initially necessitated hospitalization for further clinical evaluation and workup and resulted in an abnormal electrocardiogram (ECG), among other findings.  And because it was determined he was at high risk for developing diabetes, he was counseled concerning that, too.  These records also show treatment for a skin boil (abscess cellulitis), but not for residuals of gonorrhea, and in fact contain some instances when he specifically denied experiencing the type of GU symptoms now claimed to be residuals of the gonorrhea he contracted in service - namely, dysuria, frequency, hesitancy, urgency, etc.  This included both when seen by Dr. V.M. and by another doctor, L.B., M.D, who is a gastroenterologist/internal medicine.

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, however, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The Veteran's STRs, as mentioned, clearly indicate his treatment for gonorrhea during his military service.  There also is a September 1968 notation of urethritis.  Nevertheless, based on the medical and other evidence presently in the file, it is unclear whether he continues to experience residuals of that gonorrhea infection in service.  Hence, it first must be confirmed he has a current genitourinary disability, or that he at least has since the filing of this claim.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on 

the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

If it is confirmed after examining him on remand that he has a genitourinary disorder of some sort, then a medical nexus opinion would be additionally needed to determine the etiology of this current disorder - and specifically insofar as whether it is attributable to his contraction and treatment for gonorrhea while in service, or, instead, more likely the result of other, unrelated factors.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Finally, the TDIU claim is "inextricably intertwined" with the service connection claim for residuals of gonorrhea at issue in this appeal inasmuch as the Veteran's claim of unemployability is also predicated on this underlying disability.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased-rating claim regarding the same condition).  Therefore, this TDIU claim must be remanded just as the service connection claim is also being remanded to avoid piecemeal adjudication of claims with common parameters.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another. These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). 

But prior to readjudicating this derivative TDIU claim, a medical opinion also is needed to assist in deciding this claim insofar as determining whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  As it now stands, service connection is in effect for:  (1) PTSD, rated as 30-percent disabling; and, (2) the left hand disability, rated as 10-percent disabling.  He has a combined disability rating of 40 percent, which is insufficient to meet the schedular requirements for TDIU consideration under 38 C.F.R. § 4.16(a).  However, pending the outcome of the adjudication of his remaining claim of entitlement to service connection for residuals of gonorrhea, his combined disability rating may change.  Also, if it is shown he is unemployable on account of his service-connected disabilities, regardless of whether they are sufficiently rated to satisfy the threshold minimum requirements of 38 C.F.R. § 4.16(a), this derivative TDIU claim would warrant consideration on an extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b).

The Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, indicating the Veteran can perform work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique the Court has previously determined to be inadequate.  Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a VCAA notice letter apprising him of the type of evidence and information needed to substantiate his derivative claim for a TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence. 

2.  Ask the Veteran whether he has received any additional evaluation or treatment for his claimed GU symptoms (e.g., urinary frequency or urgency, etc.) since July 2009, either from VA or privately - especially from Dr. V.M., who he made reference to during the October 2011 hearing before the Board.  If he as, and the records are not already in the file, obtain them.

If the records identified are not in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.

If attempts to obtain any identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  Upon receipt of all additional records, schedule an appropriate VA compensation examination for a medical opinion to first determine whether the Veteran has any current genitourinary disability (i.e., history, since at least the filing of this claim, of urinary urgency, incontinence, straining on urination, urethral discharge, dribbling, cloudy urine, urine discoloration, nocturia, or hesitancy).

If it is confirmed that he does, then a medical nexus opinion also is needed concerning the likelihood (very likely, as likely as not, or unlikely) this current genitourinary disability, whatever the specific diagnosis or diagnoses, is a residual of the gonorrhea he contracted during his military service from June 1967 to June 1970.

To facilitate making these important determinations, the claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history. 

In considering the history he provided during his October 2011 hearing before the Board - to the effect that he believes this claimed GU disability is a continuing residual of the gonorrhea he contracted in service, the designated VA examiner should note that, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court addressed lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  Here, the Veteran's STRs note urethritis due to gonococcus in September 1968, so during his military service.  Thus, the only remaining question is whether he continues to have residuals of that infection in service, as he is alleging.

The examination should include any necessary diagnostic testing or evaluation needed to make these important determinations.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.665.

4.  Also schedule a VA compensation examination to determine whether his service-connected disabilities (which, at the moment, are his PTSD and the DJD of his left fifth metacarpal) preclude him from obtaining and maintaining substantially gainful employment, versus just marginal employment, when considering his level of education, prior work experience and training, etc.

5.  Then readjudicate these remaining claims in light of all additional evidence.  If these claims are not granted to his satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


